Cline, Judge:
This is a collector’s appeal for reappraisement of certain brooms imported from Mexico on April 21, 1945. The merchandise was invoiced as follows:
*253Brooms, Type No. 701, 6 threads, painted handle-- 27 pesos per dozen
Brooms, Type No. 850, 6 threads, painted handle-- 33 pesos per dozen
Brooms, Type No. 200, 2 threads, painted handle.- 10 pesos per dozen
Brooms, Type No. 100, 2 threads, painted handle_11 pesos per dozen
Tbe merchandise was entered and appraised at tbe above amounts, plus Mexican revenue and surtax stamps.
At tbe trial it was stipulated tbat tbe dutiable value is tbe export value on tbe date of exportation and tbat tbe export value was bigber tban tbe foreign value. It was further stipulated as follows:
That the merchandise which appears on the invoice and which was entered and appraised as 5 threads, painted handles, number 701, at 27 pesos per dozen, Mexican currency, and the item 6 threads, painted handle, number 850, which was invoiced, entered and appraised at 33 pesos per dozen, Mexican currency, and the item of 2 threads, painted handle, number 200, invoiced, entered and appraised at 10 pesos per dozen, Mexican currency, and the item number 100, described on the invoice as 2 threads, painted handle, kitchenette, which was invoiced, entered and appraised at 11 pesos per dozen, Mexican currency, that the prices at which these various items at the time of exportation of such merchandise to the United States, of such or similar merchandise, was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was: manufacturer’s number 701, at 29 pesos per dozen, Mexican currency; number 850 at 35 pesos per dozen, Mexican currency; number 200 at 11 pesos per dozen, Mexican currency; and number 100 at 12 pesos per dozen, Mexican currency, net, packed, plus .88 per cent tax.
On tbe agreed state of facts, I bold tbat tbe export value is tbe proper basis for appraisement of tbe merchandise and tbat sucb values are as follows:
Brooms, Type No. 701_29 pesos per dozen, Mexican currency, plus .88 per cent tax
Brooms, Type No. 850_35 pesos per dozen, Mexican currency, plus .88 per cent tax
Brooms, Type No. 200_11 pesos per dozen, Mexican currency, plus .88 per cent tax
Brooms, Type No. 100_12 pesos per dozen, Mexican currency, plus .88 per cent tax
Judgment will be rendered accordingly.